EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM R. E. Bassie & Co. Certified Public Accountants 6671 Southwest Freeway, Suite 550 Houston, Texas 77074-2221 Tel: (713) 272-8500 Fax: (832) 202-0536 E-Mail: Rebassie@aol.com The Board of Directors and Stockholders FTS Group, Inc.: We consent to the incorporation by reference in this Registration Statement of FTS Group, Inc. on Form SB-2/A of our report dated April 11, 2007, appearing in the Annual Reports on Form 10-KSB of FTS Group, Inc. for the years ended December 31, 2006 and 2005. /s/ R. E. Bassie & Co. Houston, Texas July 10, 2007
